                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

KALLOM LETTSOME, as Personal                           )
Representative of the Estate of DeJuan Allen,          )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )       No. 1:17-cv-04202-TWP-MPB
                                                       )
UNITED STATES POSTAL SERVICE, and                      )
UNITED STATES OF AMERICA,                              )
                                                       )
                             Defendants.               )

     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on a Motion for Summary Judgment filed pursuant to

Federal Rule of Civil Procedure 56 by Defendants the United States Postal Service (“USPS”) and

the United States of America (“United States”) (collectively, “Defendants”) (Filing No. 57).

Plaintiff Kallom Lettsome (“Lettsome”), as personal representative of the estate of DeJuan Allen

(“Allen”), filed this lawsuit against the Defendants after Allen was tragically killed as the result of

injuries sustained when a USPS hydraulic “all-purpose container unloader” collapsed on him.

Lettsome asserted a single negligence claim for: (1) Defendants not providing Allen with a safety

video prior to working on the equipment; (2) Defendants not providing Allen with lock-out/tag-

out safety procedures, safety manuals, or instructions prior to working on the equipment; (3)

Defendants’ failure to warn Allen of the risk of the equipment falling on him; (4) Defendants’

failure to have someone in the vicinity while Allen was working on the equipment; (5) Defendants’

failure to monitor or maintain security cameras in the room where Allen worked on the equipment;

and (6) Defendants’ failure to check on Allen (Filing No. 1 at 5).
       The Defendants filed a Motion for Summary Judgment, asserting that: (1) Lettsome cannot

establish the elements of negligence under Indiana law; (2) Allen’s accident was caused at least in

part by his employer, Pirtek’s, failure to adequately train him; (3) Lettsome’s allegations relating

to the use and monitoring of security cameras are barred by the discretionary function exception

to liability under the Federal Tort Claims Act; and (4) Allen’s contributory fault bars Lettsome

from recovering (Filing No. 58 at 21). For the following reasons, the Court grants the Defendants’

Motion.

                                     I.     BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Lettsome as the non-

moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).

       Innovative Hydraulics Solutions, LLC, doing business as Pirtek Perry (“Pirtek”), is a

franchisee of Pirtek USA, LLC. Pirtek provides hydraulic service and repairs to a broad range of

customers in the construction and industrial manufacturing sectors (Filing No. 58 at 3–4). Pirtek

advertises itself as a specialist in hydraulic services and repairs. Id. This includes repairing all-

purpose container unloaders (“APCU”), which are machines that use hydraulic power to raise, tilt,

and dump pallets of packages onto a conveyor belt. Id. at 2. Allen began working for Pirtek around

August 2014, and he worked as a mobile sales and service technician. His job responsibilities

included making on-site service calls at customer locations to perform repairs on hydraulic

equipment. Id. at 4–5. On the day of the accident giving rise to this litigation, Allen had worked at

Pirtek for approximately ninety-six days. Id. at 5.




                                                 2
       Allen received safety training in hydraulics from his employer, Pirtek. This training

included lock-out and tag-out procedures, which are used to place a lock-out device on an energy-

isolating device in order to secure the device in a position that prevents energization of a machine.

The training also included information on utilizing blocks, jacks, and bracing when working on

hydraulic equipment. Id.

       Under Pirtek’s standard training process in effect in 2014, Pirtek technicians were issued a

manual titled “Safety at Work/Hydraulic Safety.” (Filing No. 58 at 6.) The manual advised

technicians about the risks of “getting caught in a machine or between objects,” and then instructed

technicians to “[t]urn off and lock out machinery when making repairs, trouble-shooting, or

performing maintenance.” Id. The manual warned technicians that “anyone who works on

hydraulic machinery must be aware of the potential hazards involved,” which “can result in serious

injury and sometimes death.” Id. The manual stated that, before working on any hydraulic circuit,

the technician must “[e]nsure [he] ha[s] a thorough knowledge of the subject.” Id. at 7. The manual

stated that a technician must “[i]solate the circuit before working on it.” Id. The manual also stated

that a technician must “[e]nsure all safety chocks and anti-slip devices are fully in place BEFORE

disconnecting any hose assemblies.” Id. Under the section titled, “General Safety Rules,” the

manual instructed technicians, “DO NOT UNDER ANY CIRCUMSTANCES LEAVE, OR

WORK ON, A MACHINE WITH THE IMPLEMENTS RAISED, AND/OR UNSUPPORTED.”

Id. Under the “General Safety Rules” section, the manual also instructed technicians, “Do not

move any machinery or equipment, this must be done by the customer[’]s trained staff.” Id. The

manual also had a section titled “Service Call Procedures,” which stated that technicians are “never

[to] work with other equipment suspended above [them].” Id. at 7–8.




                                                  3
       Pirtek’s training process also involved issuing technicians documents regarding lock-

out/tag-out procedures. The lock-out/tag-out documents instructed technicians that the procedures

must be used when dealing with hydraulic energy. The lock-out/tag-out procedures required

technicians to “[k]now what lock-out/tag-out procedures to use on each machine you work with.”

(Filing No. 58 at 8.) The procedures also specified that when working on hydraulic systems,

“[a]dditional precautions should be taken to prevent major moving part[s] from slipping,” and

instructed technicians to “[i]nstall blocks, brackets, or pins when conducting repairs.” Id.

       Sean Cornwell (“Cornwell”), Pirtek’s operations manager at the time of the accident in

question, completed assessments of Allen’s performance during his training. In a training module

completed on August 7, 2014, Cornwell rated Allen’s ability to assess a new environment for

safety hazards as “fair” and noted Allen needed to “look at all surroundings.” Pirtek provided Allen

with lock-out and tag-out equipment and issued him a lock-out/tag-out kit. Pirtek also supplied its

technicians, including Allen, with blockage equipment and jacks. Id. at 5–6.

       Around October 2014, Allen went to the USPS facility located on Tempelhof Drive in

Indianapolis, Indiana, to solicit business for Pirtek. Allen had previously performed repairs on

hydraulic equipment, including APCUs. Id. at 8–9. During this visit, Allen spoke with two USPS

employees, Kathleen Cowan (“Cowan”) and Greg Shearer (“Shearer”). Allen reported that Pirtek

was a hydraulics specialty company and it serviced and repaired all kinds of hydraulic equipment.

He indicated he had extensive experience working on APCUs and that he worked on them “all the

time” and there was “no dumper [he couldn’t] work on.” Id. at 9. During the visit, Allen was shown

the USPS APCUs and other hydraulic equipment, and he left his business card with Shearer. Id.

       On November 15, 2014, in response to a call from Shearer, Allen was dispatched to the

Tempelhof Drive USPS facility to repair a hydraulic leak on an APCU. Shearer did not specifically




                                                 4
ask for Allen, or any particular technician, to perform the repair. At approximately 8:00 a.m., Allen

arrived at the Tempelhof Drive USPS facility and a USPS employee, Brenda Davis (“Davis”),

greeted him at the Mail Processing Annex 1 (“MPA 1”). The Tempelhof Drive USPS facility is

comprised of two buildings: MPA 1 and Mail Processing Annex 2 (“MPA 2”). MPA 2 is across

the street from MPA 1. Allen had been dispatched to repair an APCU located in MPA 2, so Davis

escorted Allen to the APCU in MPA 2 (Filing No. 58 at 2, 10–11).

       Davis asked Allen if he needed anything to perform the repair, and he responded that he

only needed to bring in his tools. Davis told Allen she would be across the street in the MPA 1

office and asked Allen to update her periodically on his progress. Allen had the office number

saved to his cell phone and said he would use his cell phone to check in. Davis went back to MPA

1 to attend to other work, and Allen was left to repair the APCU. When Davis left Allen, the

APCU’s load enclosure was at ground level. Allen raised the APCU’s load enclosure into an

elevated position and then positioned himself underneath the APCU to repair the hydraulic hose.

Allen did not place supports or braces under the APCU before getting under it, and he did not lock-

out or tag-out the APCU. While Allen was working on the APCU, the load enclosure fell on him,

trapping him underneath. Id. at 11–14.

       Shortly after 10:00 a.m., Davis came back to MPA 2 to check on Allen. Davis found Allen

trapped underneath the APCU, and he was covered in hydraulic fluid. Davis called 911. Once

emergency personnel arrived, the APCU was powered down and locked out. The fire department

personnel provided blocks and used the USPS forklift to raise the enclosure and extract Allen.

Allen was transported to the hospital. Tragically, the following day, November 16, 2014, Allen

died from injuries sustained from the accident. Id. at 14–15.




                                                 5
       There are security cameras in the Tempelhof Drive USPS facility. The USPS uses closed-

circuit television (“CCTV”) systems to protect its employees, mail, and postal assets and to

monitor automated mail flow operations. The purpose of CCTV is to provide visual verification in

conjunction with intrusion detection devices or exit alarms and doors equipped with exit alarms or

access control devices. CCTV systems are to function as crime deterrents and to record evidence

of crime if it occurs. CCTV systems are not installed to view work areas to evaluate the

performance of employees. The USPS personnel with access to the cameras determine when and

how to monitor the CCTV cameras. Id. at 16–18.

       Professional Engineer William E. Dickinson, (“Dickinson”) of Wolf Technical Services,

Inc., undertook an investigation and authored a mechanical engineering expert report. After

reviewing records and inspecting the APCU, Dickinson opined that Allen failed to follow Pirtek’s

lock-out/tag-out procedures and general safety procedures while repairing the APCU. Dickinson

opined that Allen had sufficient room to perform the hydraulic maintenance and repair with the

enclosure in the down position, thereby never requiring Allen to be underneath the enclosure.

Dickinson further opined that Allen’s actions showed that he was unfamiliar with the maintenance

and repair of the APCU; Allen raised the enclosure of the APCU from the position in which he

found the unit, creating a hazardous condition to work on the hydraulic system of the APCU.

Dickinson concluded that after Allen raised the enclosure, he failed to properly support or brace

the weight of the enclosure in its elevated position, resulting in the storage of dangerous

unsupported potential energy in the hydraulic system. The only action that could have prevented

the enclosure from lowering from the position to which Allen raised it would have been the

utilization of cribbing or braces that would have physically supported the weight of the enclosure

in its raised position. Dickinson opined that, as a trained and qualified hydraulic repair contractor,




                                                  6
Allen needed to bring with him all of the tools necessary to complete the repair in a safe manner,

including blocking, bracing, or jacks. Further, Dickinson opined that Allen was in the act of

loosening a hydraulic fitting on the ninety-degree tilt cylinder and releasing the unsupported

energy in the hydraulic system when the enclosure began to lower as hydraulic oil escaped via the

fitting connection. In Dickinson’s expert opinion, had Allen not raised the enclosure, or if he had

properly supported the weight of the enclosure, or not loosened the hydraulic fitting, releasing

stored potential energy, the enclosure would have never lowered, and the accident not would have

occurred. Id. at 18–20.

                          II.   SUMMARY JUDGMENT STANDARD

       The purpose of summary judgment is to “pierce the pleadings and assess the proof in order

to see whether there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary judgment is

appropriate if “the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Hemsworth v. Quotesmith, Inc.,

476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary judgment, the court

reviews “the record in light most favorable to the non-moving party and draw[s] all reasonable

inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted). “However, inferences

that are supported by only speculation or conjecture will not defeat a summary judgment motion.”

Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007) (citation and quotation marks

omitted). Additionally, “[a] party who bears the burden of proof on a particular issue may not rest

on its pleadings, but must affirmatively demonstrate, by specific factual allegations, that there is a

genuine issue of material fact that requires trial.” Hemsworth, 476 F.3d at 490 (citation omitted).




                                                  7
“The opposing party cannot meet this burden with conclusory statements or speculation but only

with appropriate citations to relevant admissible evidence.” Sink v. Knox County Hosp., 900 F.

Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that the a court is not required to scour the record in search of

evidence to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on

the merits of [the] claim” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and

quotation marks omitted). “[N]either the mere existence of some alleged factual dispute between

the parties nor the existence of some metaphysical doubt as to the material facts is sufficient to

defeat a motion for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391,

395 (7th Cir. 1997) (citations and quotation marks omitted).

                                      III.    DISCUSSION

       As an initial matter, the Defendants assert that the USPS is not a proper party in this Federal

Tort Claims Act (“FTCA”) case. “The only proper defendant in an FTCA action is the United

States.” Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008); Hughes v. United States, 701 F.2d

56, 58 (7th Cir. 1982) (“Under the Federal Tort Claims Act, a governmental agency cannot be sued

in its own name; the action must be brought against the United States.”). In his Response Brief,

Lettsome “agrees that the Postal Service, as a governmental agency in this Federal Tort Claims

Act action is properly dismissed as a defendant.” (Filing No. 59 at 10.) Lettsome agrees and the

law is in the USPS’s favor. The Court grants summary judgment to the USPS and dismisses it as

a defendant in this action.

       The Defendants argue summary judgment is appropriate on Lettsome’s negligence claim,

contending: (1) Lettsome cannot establish the negligence elements under Indiana law; (2) the

United States is not liable for Pirtek’s failure to properly train Allen; (3) Lettsome’s theory




                                                 8
regarding the CCTV cameras is barred by the discretionary function exception to the FTCA; and

(4) Allen’s contributory fault bars the claim (Filing No. 58 at 21). The Defendants also ask the

Court to exclude certain evidence presented by Lettsome. The Court will address the evidentiary

issues first and then turn to the Motion for Summary Judgment.

A.     Defendants’ Request to Exclude Evidence

       In Lettsome’s response to the Defendants’ Motion for Summary Judgment, he provides

forty-nine “additional facts” but does not dispute any of the evidence or facts designated by the

Defendants (see Filing No. 59 at 1–8). In their Reply Brief, the Defendants ask the Court to exclude

several of Lettsome’s additional facts under the Federal Rules of Evidence.

       1. Lettsome’s Additional Fact 5

       In Lettsome’s Response Brief, he asserts that “[g]reeting contractors now includes showing

contractors videos that they would see about the [Postal Service] processing center, where they

were going, and the equipment they would be working on.” (Filing No. 59 at 2.) The Defendants

ask the Court to exclude this evidence under Federal Rule of Evidence 407, which provides that

“subsequent remedial measures taken after an event which, if taken previously, would have made

the event less likely to occur, are not admissible to prove negligence.” The fact that the Tempelhof

Drive USPS facility now trains its employees to show contractors a safety video is a subsequent

remedial measure. Under Rule 407, this is inadmissible; therefore, the Defendants’ request to

exclude this “additional fact” is granted.

       2. Lettsome’s Additional Fact 6

       In Lettsome’s response, he asserts that, “on November 15, 2014, Davis did not know there

was a video to show contractors as DeJuan Allen was the very first maintenance outside contractor

that she had ever handled.” Id. (emphasis added). The Defendants argue that this fact is not




                                                 9
supported by the cited evidence. Instead, Davis said that she “didn’t know if there was a video to

show contractors.” (Filing No. 59-1 at 7 (emphasis added).) The Court agrees with the Defendants’

assessment of the evidence, and thus, the Defendant’s request to exclude Lettsome’s “additional

fact 6” is granted.

        3. Lettsome’s Additional Fact 7

        Lettsome asserts, “Since the time that Davis failed to show the training video to DeJuan

Allen, she has show[n] the contractor safety video to ten other contractors.” (Filing No. 59 at 2.)

The Defendants ask the Court to exclude this evidence as a subsequent remedial measure under

Rule 407. For the same reason stated above, the Defendants’ request to exclude this “additional

fact” is granted.

        4. Lettsome’s Additional Fact 8

        In his Response Brief, Lettsome notes that “[t]he contractor video for those performing

maintenance work lasts about ten to fifteen minutes and, as a requirement, the contractor has to

watch the video before they can enter the facility.” Id. The Defendants request this be excluded

under Rule 407 because it is another subsequent remedial measure, and thus, is inadmissible. The

Defendants’ request is well-taken, and this evidence is excluded.

        5. Lettsome’s Additional Fact 12

        Lettsome notes that “Davis’ supervisor and trainer was Greg Shearer, and he left that

morning before DeJuan Allen showed up. Shearer just told Davis “we have a contractor coming

in. Bring him in, get him signed in and take him to P2, and show him the equipment.” Id. at 3. The

Defendants argue that this fact is inadmissible hearsay to the extent it is offered for the truth of the

matter asserted. The Court concludes that, at this stage of the litigation, these facts need not be




                                                  10
excluded and the Court may consider this evidence to show why Shearer did what he did, and not

for the truth of the matter asserted, so the Court denies the request to exclude this “additional fact.”

       6. Lettsome’s Additional Fact 14

       In Lettsome’s Response Brief, he asserts, “Davis also did not give Allen a contractor packet

like all the other contractors received because she was unaware of the contractor packet.” Id. at 3.

The Defendants ask the Court to exclude this fact because Davis did not testify as to what the

procedures were before Allen’s accident, and she did not testify that there were procedures before

the accident. Instead, Lettsome relies on the processes that Davis testified occurred after the

accident. The Defendants again argue this is inadmissible subsequent remedial measures under

Rule 407. The Court agrees, and the Defendants’ request to exclude this fact is granted because

the assertion is not supported by the evidence and also is inadmissible under Rule 407.

       7. Lettsome’s Additional Facts 19 and 20

       In his response, Lettsome included that “Davis became aware of the contractor packet

existence after the incident. She received an email that all maintenance personnel were supposed

to be trained on handling contractors. So, she attended a class and watched the contractor’s video.”

(Filing No. 59 at 4.) Furthermore, “All contractors that Davis has ever handled since the incident

received a contractor packet, and she showed them the safety video.” Id. The Defendants ask the

Court to exclude these facts under Rule 407 as subsequent remedial measures. The request again

is well-taken, so the Court excludes “additional facts” 19 and 20.

       8. Lettsome’s Additional Facts 28–31, 38, and 40–42

       The Defendants argue that these additional facts concerning USPS’s lock-out/tag-out

procedures are “inconsequential” because “William Dickinson, Defendants’ expert, opined that

locking and tagging out the equipment would not have prevented the accident. Once Mr. Allen




                                                  11
unnecessarily raised the enclosure, the only action that could have prevented the accident was Mr.

Allen properly blocking and bracing the enclosure before he crawled underneath it.” (Filing No.

60 at 4 (internal citations omitted).) The Court concludes that, at this stage of the litigation, these

facts need not be excluded because the Defendants’ argument goes more to the weight to be given

the evidence rather than the admissibility of the evidence.

       9. Lettsome’s Additional Fact 37

       Relying on Davis’ deposition testimony, Lettsome asserts that a “sign that says ‘Danger.

Use lockout device before maintenance or any operator adjustment,’ would not have been visible

to Allen because the sign was flat against the floor.” (Filing No. 59 at 6.) The Defendants assert

that this fact is inaccurate and not supported by Davis’ deposition testimony because she further

explained that Allen must have raised the enclosure, and when it was raised, the “danger” sign

would have been visible to Allen. The deposition testimony supports Lettsome’s assertion as well

as the additional facts noted by the Defendants in their Reply Brief. Therefore, the Court will not

exclude Lettsome’s “additional fact” 37, but it will also consider the facts noted by the Defendants.

       10. Lettsome’s Additional Fact 39

       Lettsome asserts that “Davis shows the contractor video and provides the contractor safety

packet to the outside contractors, and she does not expect them to ask to see the video or safety

packet. Rather, she presents the video and safety packet to them.” Id. The Defendants argue this

should be excluded because it is yet another example of a subsequent remedial measure that is not

admissible pursuant to Rule 407. They further argue there is no evidence that showing the video

to Allen would have prevented his accident, and the video is not in evidence. From the context

within which Lettsome offers this additional fact, it appears to be another subsequent remedial




                                                  12
measure to argue that the Defendants were negligent. As such, the Court grants the Defendants’

request to exclude this fact.

       11. Lettsome’s Additional Fact 44

       In his Response Brief, Lettsome notes, “Subsequent to the incident, Harley learned that

there is a requirement at the postal service for outside contractors to watch a safety video.” Id. at

7. The Defendants argue, “Ian Harley’s testimony concerning what he was told about the

requirements for contractors before Mr. Allen’s accident is an out-of-court statement made by

unidentified persons and, thus, inadmissible to prove the truth of the matter asserted in the

statement.” (Filing No. 60 at 5.) The Defendants’ argument concerning this hearsay evidence is

well-taken; thus, the Court grants their request to exclude this fact.

       12. Lettsome’s Additional Facts 46 and 49

       Lettsome asserts that Ian Harley testified, when Pirtek provides services in a production or

factory environment, the clients take care of the lock-out/tag-out process, and the clients’

maintenance personnel are present during the repair and maintenance. The Defendants argue these

facts should be excluded because Ian Harley testified he had only “third-hand” experience working

with hydraulics, people worked for him to provide the technical service, he was not active in

Pirtek’s daily business in November 2014, and he rarely went out on service calls. Thus, the

Defendants argue, Ian Harley lacks the personal knowledge necessary to testify about the practices

and procedures of other customers in factory environments and maintenance departments, and his

testimony is merely speculation. At this stage of the litigation, the Court concludes that these facts

need not be excluded because there is at least some foundation that Ian Harley would have personal

knowledge about these facts, so it appears that his testimony is not solely speculation.




                                                 13
B.     Motion for Summary Judgment

       Lettsome argues the United States is liable for Allen’s accident that resulted in his death.

He alleges six ways in which the United States was negligent: (1) it did not provide Allen with a

safety video; (2) it did not provide Allen with lock-out/tag-out procedures, safety manuals, or

instructions for the APCU; (3) it did not warn Allen of the risks of the APCU falling on him; (4)

it did not have someone in the general area while Allen was working on the APCU; (5) it did not

monitor or maintain the security cameras in MPA 2; and (6) it did not check on Allen while he

performed the repair. The Defendants argue they are entitled to summary judgment because

Lettsome cannot recover under any of these theories.

       Under Indiana law, to sustain an action for negligence Lettsome must establish: (1) a duty

owed by the United States to conform its conduct to a standard of care arising from its relationship

with Allen; (2) a breach of that duty by the United States; and (3) an injury to Allen proximately

caused by the breach of that duty. See St. John Town Bd. v. Lambert, 725 N.E.2d 507, 514 (Ind.

Ct. App. 2000). The Defendants contend that the United States did not owe a duty to Allen as an

independent contractor. Whether the United States breached a duty and whether the breach

proximately caused Allen’s injuries generally are questions for the trier of fact. However, the

existence of a duty is a question of law for the Court. Id.

       Generally, “the owner of property is under no duty to provide an independent contractor

with a safe place to work, but there is a duty to keep the property in a reasonably safe condition.”

Ozinga Transp. Sys. v. Michigan Ash Sales, 676 N.E.2d 379, 384 (Ind. Ct. App. 1997). A

landowner is liable for “reasonably foreseeable injuries to a contractor’s employee caused by

hazardous instrumentalities maintained by the landowner on the landowner’s premises.” Zawacki

v. U.S.X., 750 N.E.2d 410, 414 (Ind. Ct. App. 2001) (citations omitted). This duty extends to




                                                 14
independent contractors. Bethlehem Steel Corp. v. Lohman, 661 N.E.2d 554, 556 (Ind. Ct. App.

1995). Indiana has adopted the Restatement (Second) of Tort’s definition of premises liability as

it relates to landowners’ liability to business invitees. See Podemski v. Praxair, Inc., 87 N.E.3d

540, 547 (Ind. Ct. App. 2017). The Restatement states,

       A possessor of land is subject to liability for physical harm caused to his invitees
       by a condition on the land if, but only if, he

            (a) knows or by the exercise of reasonable care would discover the condition,
                and should realize that it involves an unreasonable risk of harm to such
                invitees, and

            (b) should expect that they will not discover or realize the danger, or will fail
                to protect themselves against it, and

            (c) fails to exercise reasonable care to protect them against the danger.

Restatement (Second) of Torts § 343. The Restatement also provides,

       A possessor of land is not liable to his invitees for physical harm caused to them by
       any activity or condition on the land whose danger is known or obvious to them,
       unless the possessor should anticipate the harm despite such knowledge or
       obviousness.

Id. at §343A(1).

       In light of Indiana’s adoption of the Restatement (Second) of Torts, the Defendants argue

that the comparative knowledge of Allen and the USPS does not support holding the United States

liable. The Defendants contend that Lettsome has provided no evidence that the USPS knew of

any latent dangers posed by the APCU or had superior knowledge to that of Pirtek and Allen

concerning the dangers posed by crawling underneath the unsupported APCU while repairing it.

Further, Defendants contend the evidence indicates that Allen had superior knowledge about the

process of performing hydraulic repairs and the dangers implicit in working on large hydraulic

systems.




                                                15
       The Defendants did not specify the method or means for repairing the APCU, and, as

Lettsome alleges, no USPS employees were present when Allen performed the work. Pirtek

provided the training, equipment, and safety equipment to Allen to complete the repair. The

undisputed evidence shows that Allen should have been able to reach and repair the hydraulic hose

when the APCU was left in the down position, and the APCU was on the ground when Davis left

Allen. The USPS did not specify the means by which the task of repairing the APCU should have

been accomplished. Allen had control of the site, and it was only when Allen lifted the APCU off

the ground that it became unsafe.

       The Defendants contend that, even if Allen was unable to complete the repair with the

enclosure in the down position, his training from Pirtek instructed him to brace and block out

equipment when raising it, and Pirtek’s training prohibited him from working under raised or

unsupported implements. The Defendants argue they could not have anticipated Allen would

disregard his training and would crawl underneath the raised and unsupported enclosure. They

assert that since Allen chose the specific manner in which he performed the work, which ultimately

caused his injuries, they did not have superior knowledge to Allen or Pirtek, and thus, they cannot

be liable under the Restatement’s and Indiana’s premises liability law. The Defendants argue they

cannot be liable for the known risks arising from the very reason why Allen was on the premises—

namely to fix the APCU. Allen knew the risks associated with repairing the APCU. They note

that Allen held himself out as being qualified to fix it, and was trained by Pirtek on how to repair

the APCU and protect against the risks associated with the repair.

       Lettsome did not directly address or respond to the Defendants’ argument concerning

premises liability, instead, he discussed “non-delegable” duties, which is addressed below. The

Court concludes that the Defendants’ argument concerning premises liability is supported by good




                                                16
case law and is established by the designated evidence. The owner of property generally is under

no duty to provide an independent contractor with a safe place to work. The property owner is

subject to liability only if the harm is caused by a condition on the land that is known (or should

have been known) and that involves an unreasonable risk of harm to others, and the property owner

should expect that others will not discover or realize the danger or will fail to protect themselves

against the danger. Additionally, there is no liability where the activity to be performed or the

condition on the land presents a danger that is known or obvious. The evidence shows that Pirtek

and Allen presented themselves to the USPS as experts in repairing hydraulic equipment, including

APCUs. They understood the risks associated with such repairs as Pirtek provided training and

equipment to its technicians to protect against these very risks. The general rule that property

owners owe no duty to provide an independent contractor with a safe place to work and the

Restatement’s and Indiana’s rule against premises liability apply in this case, and the Defendants

are entitled to summary judgment on this basis.

       In his Response Brief, Lettsome asserts certain “non-delegable” duties exist that give rise

to the Defendants’ liability in this case. Lettsome acknowledges the general rule that a general

contractor is not liable for the negligence of a subcontractor, and he asserts that this general rule

is based on the rationale that the general contractor typically exercises little control over the means

or manner of the work of its subcontractors. However, Lettsome argues, certain exceptions to this

general rule exist, thereby creating “non-delegable” duties:

       (1) where the contract requires the performance of work intrinsically dangerous;
       (2) where a party is by law or contract charged with the specific duty;
       (3) where the act will create a nuisance;
       (4) where the act to be performed will probably cause injury to others unless due
       precaution is taken to avoid harm;
       (5) where the act to be performed is illegal.

Perry v. Northern Ind. Pub. Serv. Co., 433 N.E.2d 44, 47 (Ind. Ct. App. 1982).



                                                  17
       Lettsome contends that two exceptions apply in this case: where the contractor requires the

performance of work that is intrinsically dangerous, and where the act to be performed will

probably cause injury to others unless due precaution is taken to avoid harm.

       “Intrinsically dangerous” work means that “the danger exists in doing the activity

regardless of the method used. It is a risk intrinsic to the accomplishment of the task and not simply

a danger arising from a casual or collateral negligence of others.” Cummings v. Hoosier Maine

Properties, Inc., 363 N.E.2d 1266, 1275 (Ind. Ct. App. 1977). Here, the Defendants contend that

the undisputed evidence shows that repairing the APCU could have been done safely. Lettsome

has not provided any evidence contrary to the Defendants’ expert testimony that repairing the

APCU could have been done safely with the load enclosure flat on the ground. Additionally, the

evidence shows the repair could have been done safely if Allen had followed his training and used

braces or jacks to safely secure the raised APCU before repairing it. The evidence in this case

shows that the risk of danger only developed when Allen departed from the method Pirtek trained

him to use. The Defendants argue as a result, the “intrinsically dangerous” exception to the general

rule of no liability on the part of the general contractor does not apply in this case.

       In order for the other exception—where the act to be performed will probably cause injury

to others unless due precaution is taken to avoid harm—to apply, “at the time of the making of the

contract, a principal should have foreseen that the performance of the work or the conditions under

which it was to be performed would, absent precautionary measures, probably cause injury.”

Bagley v. Insight Commc’ns Co., 658 N.E.2d 584, 588 (Ind. 1995). The danger that the principal

must foresee must be substantially similar to the accident that caused the injury. Carie v. PSI

Energy, Inc., 715 N.E.2d 853, 857 (Ind. 1999). “[M]ore than the possibility of harm is required;




                                                  18
the defendant should have foreseen the probability of such harm.” Merrill v. Knauf Fiber Glass

GmbH, 771 N.E.2d 1258, 1267 (Ind. Ct. App. 2002) (emphasis in original).

       The Defendants note that the USPS contacted Pirtek to repair the APCU only after Allen

solicited business at the Tempelhof Drive facility and held himself and Pirtek out as hydraulic

experts with experience repairing APCUs. The United States could not have foreseen that Allen

would be oblivious to the danger of the unsupported APCU enclosure falling on him or would fail

to take precautions, such as bracing or blocking out the enclosure before crawling underneath it,

to protect himself from that danger.

       The Defendants’ arguments concerning the two “non-delegable” duty exceptions relied

upon by Lettsome are well-taken. The evidence shows there were safe means and methods to repair

the APCU, thereby eliminating the “intrinsically dangerous” theory advanced by Lettsome.

Additionally, at the time that the USPS contacted Pirtek to perform work on the APCU, the USPS

could not have foreseen that Allen would disregard his training and climb under the raised APCU

without first placing braces, blocks, or jacks to secure the APCU. Thus, the “due precaution”

exception does not apply here. As a result, Lettsome cannot avoid summary judgment by relying

on the “non-delegable” duties exception to the general rule that a contractor is not liable for the

negligence of a subcontractor.

       Lettsome additionally argues that the USPS was negligent in failing to use its CCTV

security cameras in MPA 2 when Allen was working there alone. The Defendants argue that this

theory is barred by the discretionary function exception to the FTCA, which excludes “any claim

. . . based on the exercise or performance or the failure to exercise or perform a discretionary

function or duty on the part of a federal agency or government employee, whether or not the

discretion be abused.” 28 U.S.C. § 2680(a). For the discretionary function exception to the FTCA




                                                19
to apply, two factors must be met. “First, a discretionary act must be involved. In other words, the

act for which liability is sought to be imposed must involve ‘an element of judgment or choice.’”

Calderon v. United States, 123 F.3d 947, 949 (7th Cir. 1997). Second, the judgment must be “of

the kind that the discretionary function exception was designed to shield.” Id. The exception serves

to “prevent judicial ‘second-guessing’ of legislative and administrative decisions grounded in

social, economic, and political policy through the medium of an action in tort.” United States v.

S.A. Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 814 (1984).

        The Defendants argue that federal regulations give the Chief Postal Inspector and the local

Postmasters’ broad discretion in making security decisions, and while there were CCTV cameras

at the Tempelhof Drive facility, the cameras were to be used only for limited investigative,

security, and administrative purposes. The cameras were not used to monitor the activity of

employees at the facility. Only specific USPS personnel with access to the cameras had authority

to decide how and when to use the cameras, and that decision was based on investigative need,

security and privacy concerns, budgetary constraints, and resource and staffing considerations. No

statutes or regulations mandated how the cameras were to be used. Thus, the Defendants argue,

these determinations regarding the use or monitoring of the CCTV cameras are discretionary in

nature as they involve elements of judgment or choice unconstrained by statutory or regulatory

directive.

        The Defendants argue the second factor is also met for the discretionary function exception

to apply. The exception is designed to protect against judicial second-guessing of administrative

decisions grounded in social, economic, and policy reasons. The manner in which the United States

secures and monitors its USPS facilities and allocates resources is an administrative decision based




                                                20
on policy and economic considerations. Therefore, the Defendants assert, the second factor is

satisfied, and the discretionary function exception to the FTCA applies to bar Lettsome’s claim.

       Lettsome responds that Davis, the only USPS employee present when Allen arrived at the

facility to repair to the APCU, admitted she did not activate the cameras nor understood how the

cameras and the surveillance system worked. Lettsome argues Davis and the USPS were not

engaged in a discretionary act in not using the surveillance cameras. Davis never considered

activating the surveillance cameras for Allen’s protection, and she cannot exercise discretion if she

never considers the possibility. Furthermore, Lettsome asserts, there is no evidence of policy

judgment occurring on the morning of November 15, 2014, when the accident occurred.

       The Court concludes that Lettsome’s argument is unavailing in opposing the application of

the discretionary function exception. The evidence shows that the USPS used judgment to decide

to use its CCTV cameras only for specific investigative, security, and administrative purposes, not

to monitor the work of employees in the facility. The USPS determined how and when to utilize

its CCTV cameras based on policy considerations of investigative need, security and privacy

concerns, budgetary constraints, and resource and staffing matters. And the evidence suggests this

decision is not made by all USPS employees but only by specific USPS personnel who have

authority to use the cameras. That Davis did not consider using the cameras on November 15,

2014, to monitor Allen while he worked does not remove from the discretionary function exception

the USPS’s policy decision of when to use its security cameras. Furthermore, Lettsome does not

present any evidence suggesting that the failure to use the CCTV cameras proximately caused

Allen’s injuries. Instead, Lettsome presents only speculation and conjecture, and this cannot

“defeat a summary judgment motion.” Dorsey, 507 F.3d at 627.




                                                 21
         Finally, the Defendants argue they are entitled to summary judgment because Allen’s

contributory fault bars recovery. Because of the Court’s conclusions discussed above that the

Defendants are entitled to summary judgment, the Court declines to address this final argument

from the Defendants.

                                     IV.     CONCLUSION

         While Allen’s accident was a tragedy, for the reasons discussed above, the Defendants are

entitled to summary judgment in their favor. Therefore, the Court GRANTS the Defendants’

Motion for Summary Judgment (Filing No. 57), and Lettsome’s claim for negligence is dismissed.

The trial and final pretrial conference are hereby vacated. Final judgment will issue under separate

order.

         SO ORDERED.



         Date:   3/31/2020


Distribution:

Jackson Taylor Kirklin
UNITED STATES ATTORNEY’S OFFICE
taylor.kirklin@usdoj.gov

Michael Brian Langford
SCOPELITIS GARVIN LIGHT HANSON & FEARY PC
mlangford@scopelitis.com

Gina M. Shields
UNITED STATES ATTORNEY’S OFFICE
Gina.Shields@usdoj.gov




                                                22
